Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending in Instant Application.

Priority
Examiner acknowledges Applicant’s claim to priority benefits of provisional application 63082152 filed 09/23/2020.

Response to Arguments
Applicant's arguments filed in the amendment filed 04/06/2022 have been fully considered but they are not persuasive. The reasons are set forth below. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Manjunath et al., “Manjunath” (U.S. patent Application: 20170331895) in view of Fagan et al., “hereinafter Fagan” (U.S. Patent Application: 20110176617).  

As per Claim 1, Manjunath discloses a method of managing a managed device on a network, comprising: 
receiving, by the agent, dynamic trap parameter update values from network management station on a manager computer (Manjunath, Para.2, The SNMP agent is configured to send messages to and receive messages from the SNMP manager through the core network unit. The ADIF server system is configured to interface with one or more avionics systems through a common data network to obtain and store aircraft parameter information. The ADIF client is configured via the core network unit to interact with the ADIF server system to request and receive the aircraft parameter information.), 
using the dynamic trap parameter update values by the agent to set dynamic trap parameter values including trigger parameter values defining conditions for sending a dynamic trap (Manjunath, Para.8, A system and methods for an aircraft data interface function (ADIF) implementation is provided, which utilizes enhancements to an aircraft condition monitoring function (ACMF) and data gathering application (DGA) architecture. The enhancements enable the ACMF and DGA architecture to function as an ADIF server in an aircraft. The ADIF server is configurable to collect parameters from line replacement units in the aircraft. The parameters can also be collected from aircraft systems hosted on various avionics busses. The ADIF server provides any required aircraft parameter information and can serve as an aircraft parameter database, Para.30, The user looks into the MIB database, fetches all the parameters that are part of a GET and TRAP request, and manually adds each of the parameters to a customizable parameter database component of the AMI database. The user also looks into the MIB database, fetches all the parameters that are part of a TRAP request, and manually creates a logic unit that looks for a value change of those parameters and triggers the TRAP event.), 
after setting the dynamic trap parameter values (Manjunath, Para.26, A TRAP request can be set up, for example, to automatically send a notification from the SNMP agent to the SNMP manager when an aircraft parameter change occurs, such as a flight phase change, or other similar aircraft parameter changes that require event notification. In one embodiment, AMI logic units can be configured with all the TRAP requests from MIB database 124.), monitoring the managed device by the agent to identify occurrence of an event that satisfies the conditions defined by the trigger parameter values (Manjunath, Para.22, The ACMF 118 in ADIF server system 110 includes an airline modifiable information (AMI) database 120, which is an airline configurable database. The AMI database 120 includes a history buffer, and users can configure one or more logic units, event trigger reports, manual reports, continuous parameter recordings, and a user display, Para.30, all the parameters that are part of a GET and TRAP request, and manually adds each of the parameters to a customizable parameter database component of the AMI database. The user also looks into the MIB database, fetches all the parameters that are part of a TRAP request, and manually creates a logic unit that looks for a value change of those parameters and triggers the TRAP event,  Para.38, wherein the SNMP agent is configured to receive and process a request for parameter information from the SNMP manager in the ADIF client through the core network unit, retrieve one or more parameter values from the parameter snapshot database based on the processed request, and create and send a response with the one or more parameter values to the ADIF client through the core network unit.), and 
in response to identifying the occurrence of the event, sending the dynamic trap by the agent to the network management station on the manager computer (Manjunath, Para.30, Para.30, all the parameters that are part of a GET and TRAP request, and manually adds each of the parameters to a customizable parameter database component of the AMI database. The user also looks into the MIB database, fetches all the parameters that are part of a TRAP request, and manually creates a logic unit that looks for a value change of those parameters and triggers the TRAP event, Para.22, The ACMF 118 in ADIF server system 110 includes an airline modifiable information (AMI) database 120, which is an airline configurable database. The AMI database 120 includes a history buffer, and users can configure one or more logic units, event trigger reports, manual reports, continuous parameter recordings, and a user display. A DGA client layer 122 is in operative communication with AMI database 120. The DGA client layer 122 sends parameter requests to DGA server 114, based on information from AMI database 120 or a user request. The DGA server 114 processes the parameter requests, retrieves the requested parameter information from common data network 150, and sends a response back to DGA client layer 122,).
However Manjunath does not explicitly discloses running an agent on the managed device and during runtime of the agent on the managed device.
Fagan discloses running an agent on the managed device and during runtime of the agent on the managed device (Fagan, Para.6, Line replaceable units may use software or programming to provide the logic or control for various operations and functions. The software used in these line replaceable units is commonly treated as parts in the airline industry. In particular, a software application for use in a line replaceable unit on an aircraft may also be tracked separately and referred to as a loadable software aircraft part (LSAP) or software aircraft parts.). 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Manjunath with the teachings as in Fagan. The motivation for doing so would have been for implementing an aircraft network data processing system comprises a network, a plurality of line replaceable units connected to the network, a number of server computers connected to the network, and a server process. The server process is capable of being executed on the number of server computers to receive a message from a process executing on a line replaceable unit in the aircraft network data processing system for a destination to form a pending message. The pending message is received using a common protocol for processes executing on the plurality of line replaceable units in the aircraft network data processing system (Fagan, Para.14).
With respect to Claims 8 and 15 are substantially similar to Claim 1 and are rejected in the same manner, the same art and reasoning applying.

As per Claim 2, Manjunath in view of Fagan discloses the method of claim 1, wherein the agent and the network management station software are configured to implement a Simple Network Management Protocol for managing the managed device on the network (Manjunath, Para.2, A core network unit is in operative communication with the SNMP agent, with the core network unit configured to communicate with an ADIF client that includes an SNMP manager. The SNMP agent is configured to send messages to and receive messages from the SNMP manager through the core network unit. The ADIF server system is configured to interface with one or more avionics systems through a common data network to obtain and store aircraft parameter information. The ADIF client is configured via the core network unit to interact with the ADIF server system to request and receive the aircraft parameter information, Fagan, Para.6, Line replaceable units may use software or programming to provide the logic or control for various operations and functions. The software used in these line replaceable units is commonly treated as parts in the airline industry. In particular, a software application for use in a line replaceable unit on an aircraft may also be tracked separately and referred to as a loadable software aircraft part (LSAP) or software aircraft parts.).
The same motivation that was utilized for combining Manjunath, Fagan as set forth in claim 1 is equally applicable to claim 2.
With respect to Claims 9 and 16 are substantially similar to Claim 2 and are rejected in the same manner, the same art and reasoning applying.

As per Claim 3, Manjunath in view of Fagan discloses the method of claim 2, wherein the dynamic trap parameter update values are identified in a protocol data unit received by the agent from the network management station software running on the manager computer (Manjunath, Para.28, FIG. 3 is a flow diagram for an SNMP TRAP method 300. At the start of method 300, AMI logic units are initialized with TRAP related parameters (block 310). The AMI logic units are executed periodically (block 320), and the AMI logic units identify changes in parameter values of the TRAP related parameters (block 330). A trap notification is then built by the SNMP agent, based on the changes in parameter values, and the trap notification is sent to the SNMP manager (block 340), after which method 300 ends, Fagan, Para.6, Line replaceable units may use software or programming to provide the logic or control for various operations and functions. The software used in these line replaceable units is commonly treated as parts in the airline industry. In particular, a software application for use in a line replaceable unit on an aircraft may also be tracked separately and referred to as a loadable software aircraft part (LSAP) or software aircraft parts, Fagan, Para.6, Line replaceable units may use software or programming to provide the logic or control for various operations and functions. The software used in these line replaceable units is commonly treated as parts in the airline industry. In particular, a software application for use in a line replaceable unit on an aircraft may also be tracked separately and referred to as a loadable software aircraft part (LSAP) or software aircraft parts.).
The same motivation that was utilized for combining Manjunath, Fagan as set forth in claim 1 is equally applicable to claim 3.

With respect to Claims 10 and 17 are substantially similar to Claim 3 and are rejected in the same manner, the same art and reasoning applying.

As per Claim 4, Manjunath in view of Fagan discloses the method of claim 2, wherein: the dynamic trap parameter values set by the agent using the dynamic trap parameter update values further comprise an object identifier value for identifying data in a management information base or a trap data identifier for identifying trap data comprising information regarding the event (Manjunath, Para.26, The generic avionics parameter service (GAPS) serves the parameter information to the client via GET and TRAP requests. The GET and TRAP are SNMP commands that are used to communicate between the SNMP manager in ADIF client 160 and the SNMP agent 128. The GET request can include, for example, the SNMP manager sending a request to the SNMP agent to fetch aircraft parameter information, such as airline identification, aircraft type, aircraft tail number, etc. A TRAP request can be set up, for example, to automatically send a notification from the SNMP agent to the SNMP manager when an aircraft parameter change occurs, such as a flight phase change, or other similar aircraft parameter changes that require event notification. In one embodiment, AMI logic units can be configured with all the TRAP requests from MIB database 124.); and the dynamic trap sent by the agent to the network management station software running on the manager computer includes the object identifier value or the trap data (Manjunath, Para.30, The user looks into the MIB database, fetches all the parameters that are part of a GET and TRAP request, and manually adds each of the parameters to a customizable parameter database component of the AMI database. The user also looks into the MIB database, fetches all the parameters that are part of a TRAP request, and manually creates a logic unit that looks for a value change of those parameters and triggers the TRAP event, Fagan, Para.97, the port identifier parameter identifies port 2 526. Although names of clients are used in these illustrative examples, some other identifier may be associated with a client to identify a parameter for use in sending information for a client. For example, each client may be assigned a unique identifier. The unique identifier may be, for example, a media access control (MAC) address.).
The same motivation that was utilized for combining Manjunath, Fagan as set forth in claim 1 is equally applicable to claim 4.

With respect to Claims 18 is substantially similar to Claim 4 and are rejected in the same manner, the same art and reasoning applying.

As per Claim 5, Manjunath in view of Fagan discloses the method of claim 1 further comprising sending a response from the agent to the network management station software running on the manager computer to acknowledge receiving the dynamic trap parameter update values by the agent (Manjunath, Para.8, the SNMP agent is configured to receive and process a request for parameter information from the SNMP manager in the ADIF client through the core network unit, retrieve one or more parameter values from the parameter snapshot database based on the processed request, and create and send a response with the one or more parameter values to the ADIF client through the core network unit, Fagan, Para.6, Line replaceable units may use software or programming to provide the logic or control for various operations and functions. The software used in these line replaceable units is commonly treated as parts in the airline industry. In particular, a software application for use in a line replaceable unit on an aircraft may also be tracked separately and referred to as a loadable software aircraft part (LSAP) or software aircraft parts.).
The same motivation that was utilized for combining Manjunath, Fagan as set forth in claim 1 is equally applicable to claim 5.
With respect to Claims 11 is substantially similar to Claim 5 and are rejected in the same manner, the same art and reasoning applying.

As per Claim 6, Manjunath in view of Fagan discloses the method of claim 1, wherein the trigger parameter values identify: an object variable in the managed device to be monitored by the agent during runtime (Manjunath, Para.22, The ACMF 118 in ADIF server system 110 includes an airline modifiable information (AMI) database 120, which is an airline configurable database. The AMI database 120 includes a history buffer, and users can configure one or more logic units, event trigger reports, manual reports, continuous parameter recordings, and a user display. A DGA client layer 122 is in operative communication with AMI database 120. The DGA client layer 122 sends parameter requests to DGA server 114, based on information from AMI database 120 or a user request. The DGA server 114 processes the parameter requests, retrieves the requested parameter information from common data network 150, and sends a response back to DGA client layer 122.); and a threshold value identifying a value of the object variable at which sending of the dynamic trap by the agent is triggered (Manjunath, Para.22, The user looks into the MIB database, fetches all the parameters that are part of a GET and TRAP request, and manually adds each of the parameters to a customizable parameter database component of the AMI database. The user also looks into the MIB database, fetches all the parameters that are part of a TRAP request, and manually creates a logic unit that looks for a value change of those parameters and triggers the TRAP event.).

With respect to Claims 12 and 19 are substantially similar to Claim 6 and are rejected in the same manner, the same art and reasoning applying.

As per Claim 7, Manjunath in view of Fagan discloses the method of claim 1, wherein the network is an aircraft network on an aircraft and the managed device is a line- replaceable unit on the aircraft (Manjunath, Para.8, The enhancements enable the ACMF and DGA architecture to function as an ADIF server in an aircraft. The ADIF server is configurable to collect parameters from line replacement units in the aircraft. The parameters can also be collected from aircraft systems hosted on various avionics busses. The ADIF server provides any required aircraft parameter information and can serve as an aircraft parameter database).
With respect to Claims 14 and 20 are substantially similar to Claim 7 and are rejected in the same manner, the same art and reasoning applying.

As per Claim 13, Manjunath in view of Fagan discloses the method of claim 8 further comprising receiving, by the network management station software running on the manager computer, the dynamic trap sent from the agent running on the managed device (Manjunath, Para.26, The generic avionics parameter service (GAPS) serves the parameter information to the client via GET and TRAP requests. The GET and TRAP are SNMP commands that are used to communicate between the SNMP manager in ADIF client 160 and the SNMP agent 128. The GET request can include, for example, the SNMP manager sending a request to the SNMP agent to fetch aircraft parameter information, such as airline identification, aircraft type, aircraft tail number, etc. A TRAP request can be set up, for example, to automatically send a notification from the SNMP agent to the SNMP manager when an aircraft parameter change occurs, such as a flight phase change, or other similar aircraft parameter changes that require event notification. In one embodiment, AMI logic units can be configured with all the TRAP requests from MIB database 124, Fagan, Para.6, Line replaceable units may use software or programming to provide the logic or control for various operations and functions. The software used in these line replaceable units is commonly treated as parts in the airline industry. In particular, a software application for use in a line replaceable unit on an aircraft may also be tracked separately and referred to as a loadable software aircraft part (LSAP) or software aircraft parts.).
The same motivation that was utilized for combining Manjunath, Fagan as set forth in claim 1 is equally applicable to claim 13.

The applicant Argue:
Argument 1:	 
Applicant argues that the reference Manjunath in view of Fagan fails to teach or suggest “receiving, by the agent, dynamic trap parameter update values from network management station on a manager computer” as recited in claim 1. 

In response, Examiner would like to point out that the reference Manjunath does teach in Para.2, “The SNMP agent is configured to send messages to and receive messages from the SNMP manager through the core network unit. The ADIF server system is configured to interface with one or more avionics systems through a common data network to obtain and store aircraft parameter information. The ADIF client is configured via the core network unit to interact with the ADIF server system to request and receive the aircraft parameter information” and in Para.22, “The user also looks into the MIB database, fetches all the parameters that are part of a TRAP request, and manually creates a logic unit that looks for a value change of those parameters and triggers the TRAP event [dynamic trap parameter update values]” and in Para.38, “wherein the SNMP agent is configured to receive and process a request for parameter information from the SNMP manager in the ADIF client through the core network unit, retrieve one or more parameter values from the parameter snapshot database based on the processed request, and create and send a response with the one or more parameter values to the ADIF client through the core network unit”. 
	 An ADIF client that includes an SNMP manager (agent). The SNMP agent is configured to send messages to and receive messages from the SNMP manager through the core network unit. The ADIF server system is configured to interface with one or more avionics systems through a common data network to obtain and store aircraft parameter information. The ADIF client is configured via the core network unit to interact with the ADIF server system to request and receive the aircraft parameter information. The agent on the managed device is nothing but an installed software which is obviously required to receive and send the request or information to the server. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMIN ABEDIN whose telephone number is (571)270-5970. The examiner can normally be reached Monday to Friday from 10 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 5712727304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NORMIN ABEDIN/Primary Examiner, Art Unit 2449